TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00495-CV


                                    Maria A. Miccoli, Appellant

                                                  v.

                                   Jeffrey Copenhaver, Appellee



       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 495386, HONORABLE SUSAN D. SHEPPARD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 The clerk’s record and reporter’s record in this cause were due on August 8, 2003.

In response to a notification from the Clerk of this Court concerning the overdue records, the district

clerk’s office of Travis County and the court reporter for the cause notified this Court that appellant

had not made payment arrangements. No affidavit of indigence was filed with or before the notice

of appeal.1 Tex. R. App. P. 20.1(c)(1) (affidavit of indigence must be filed in trial court with or

before notice of appeal). By letter of November 21, 2003, this Court notified appellant that the

record problem had to be cured by December 5, 2003, or the appeal would be dismissed for want of

prosecution. See Tex. R. App. P. 37.3(b) (if no clerk’s record filed due to appellant’s failure to pay

for record or make payment arrangements, court may dismiss appeal for want of prosecution). To




   1
       No affidavit of indigence has ever been filed.
date, appellant has not made payment arrangements. Accordingly, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 42.3(b) (dismissal for want of prosecution).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: January 23, 2004




                                                2